DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I directed to claims 1-14 in the reply filed on 06-14-2021 is acknowledged.
The applicant’s traversal asserts that the Office did not consider the contribution of each invention, as a whole, in alleging the lack of a special technical feature and has not met its burden of showing a lack of unity under PCT rule 13.1. 
Application No. 16/38,219In response, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a fiber structure member; and a liquid-impermeable sheet to which the fiber structure member is fixed, the fiber structure member retains a hair cosmetic that comprises a pigment and a film-forming resin, and the fiber structure member is sealed in a packaging, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  Glenn et al (US 20080083420 A1) discloses that such a device is well-known in the art wherein a fiber structure member (Fig. 3, 31); and a liquid-impermeable sheet (Fig. 3, 22) to which the fiber structure member is fixed (Fig. 3), wherein the fiber structure member (31)  retains a hair cosmetic that comprises a pigment and a film-forming resin (Fig. 3, 15), and the fiber structure member is sealed in a packaging (Fig. 1). 

Thus, claims 1-15 lack unity of invention a posteriori the technical features common to the inventions, as a whole, do not contribute over the prior art. Applicant argument is muted. 

Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the term “the surface side of the fiber structure member” renders the claim indefinite, because it is unclear it if the applicant asserts the surface side of the lower layer of the fiber structure member, or the surface side of the application layer of the fiber structure member, or the surface side of both the lower layer and the application layer of the fiber structure member, or a different surface of the fiber structure member. For examination purposes, the claim will be interpreted by the fiber member comprises cellulosic fibers. Applicant is recommended to clarify to overcome this issue.
Regarding claim 11, the term “the surface side” lack prior antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1- 2, 6, and 11 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Gleen et al (US 20080087293 A1).
Regarding claim 1, Gleen discloses a hair treatment method for treating hair by using a hair treatment tool (Title) comprising a fiber structure member (30) and a liquid-impermeable sheet (Fig. 4 and para  0122, the examiner notes that aluminum foil is a liquid-impermeable sheet which can also be made of multiple layers of material, as indicated in para. 0122, that do not allow fluid to pass through it) to which the fiber structure member is fixed (Fig. 4), the fiber structure member retaining a hair cosmetic (Abstract) that comprises a pigment and a film-forming resin (Para. 0071 and 0083) and, the fiber structure member (30) being sealed in a packaging (Para. 0148), the method comprising: 
exposing a surface of the fiber structure member of the hair treatment tool (Fig. 1 and para. 0025) ; and  bringing the fiber structure member, whose surface has been exposed  during said exposing, into contact with hair, and in this state, moving the fiber structure member in a direction of orientation of the hair (Fig. 1 and Para. 0025). 
Regarding claim 2, Gleen discloses the claimed invention of claim 1. Gleen further discloses, wherein, in said exposing, the fiber structure member (30) is folded in two in a manner that the surface thereof faces inward (Fig. 4), and the fiber structure member (30) is moved in the direction of orientation of the hair in a state where a hair strand is sandwiched between the fiber structure member having been folded in two (Fig. 1).  
Regarding claim 6, Gleen discloses the claimed invention of claim 1. Gleen further discloses the fiber structure member (30) has a structure formed by layering a plurality of layers (Surface layer 32 and surface layer 31). 
Regarding claim 11, Gleen discloses the claimed invention of claim 1. Gleen further discloses wherein at least the surface side comprises of the fiber structure member comprises from 5 to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gleen et al (US 20080087293 A1) in view of Hammond et al (US 20030233714 A1).
Regarding claim 3-5, Gleen discloses the claimed invention of claim 1. However Gleen silent to the hair cosmetic is a temporary hair colorant, has a viscosity of 2500 mPa s or less at 30°C, and the hair cosmetic comprises 70 mass% or greater of an organic solvent having a boiling point of from 500C to 2600C, and a content by percentage of water is 10 mass% or less. However, the applicant discloses in the specification (para. 0128 and para. 0129 “Table 2”) that the temporary hair colorant were prepared according to an ordinary process and composition is well known in the art (para. 0129 “Table 2”). 
Hammond teaches a composition for coloring fibers for temporary hair colorant (para. 0035) with viscosity less than 2500 mPa (para. 0068) to provide in addition to an oxidative hair dyeing agent, include non-oxidative and other dye materials. Optional non-oxidative and other dyes suitable for use in the hair dyeing compositions and processes according to the present invention include both semi-permanent, temporary and other dyes (Para. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Gleen device to be used with the temporary hair 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Gleen device to be used with the well-known composition of the cosmetic material, as shown in Table 2 including the mass %, of the applicant’s disclosure with to apply different hair colorants to the user’s hair based on the user’s preference.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gleen et al (US 20080087293 A1) in view of Calvillo (US 20040068813 A1).
Regarding claim 12-13, Gleen discloses the claimed invention of claim 1. Gleen further discloses the hair treatment applicator may be provided as a component of a kit of parts comprising single packaged part (Para. 0148). However, Gleen is silent to an entirety or a portion of the packaging is formed by the liquid-impermeable sheet and that the fiber structure member is contained in a folded state in the packaging. 
Calvillo teaches a packaged multilayer personnel hygiene system fold with a portion of the packaging (Fig. 5, 30a) is formed by the liquid-impermeable sheet (seal 24a) and that the fiber structure member (absorbent material 26) is contained in a folded state in the packaging (Fig. 1) to provide the multilayer personal cleaning system 36 can now be folded into a square or rectangular shape and inserted into the packaging container 30a, which is sealed by processes used by those familiar with the art of packaging (para. 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the folded fiber structure device of Gleen with the packaging system as taught by Calvillo to provide the multilayer personal cleaning system 36 can now be folded into a .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gleen et al (US 20080087293 A1).
Regarding claim 7, Gleen discloses the claimed invention of claim 1. Gleen further discloses the fiber structure member (30) comprises: an application layer comprising a surface layer (Fig. 3, 32) constituting the surface that contacts the hair (Fig. 1), and a lower layer (Fig. 3, 31 and para. 0027) arranged more toward the liquid-impermeable sheet side than the application layer (Fig. 3); wherein: each of the application layer (32) and the lower layer (31) is constituted by a single layer (Fig. 3). Gleen further discloses the fiber structure material is made of layers of cellulosic fiber (Para. 0054). However, it does not explicitly disclose a content by percentage of cellulosic fiber in the lower layer with respect to the mass of all constituent fibers in the lower layer is from 60 to 95 mass %. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Gleen device to make a content by percentage of cellulosic fiber in the lower layer with respect to the mass of all constituent fibers in the lower layer is from 60 to 95 mass % so that the non-wovens may be comprised of mono-component fibers, such as a polyolefin or polyester, or bi-component fibers, such as a sheath/core fiber or side by side fiber of polyethylene/polypropylene or polyethylene/polyester, or bi-constituent fibers comprised by a blend of two or more thermoplastic polymers.
In addition, the instant disclosure describes the content by percentage of cellulosic fiber as merely preferable [0029] and does not describe it as contributing any unexpected result to the device.  As such, the selection of the content percentage of cellulosic fiber is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 8, Gleen discloses the claimed invention of claim 1. Gleen further discloses 3Docket No. 520480USPreliminary Amendmentthe fiber structure member (30) comprises: an application layer comprising a surface layer constituting the surface that contacts the hair (32), and a lower layer (31 and para. 0027) arranged more toward the liquid-impermeable sheet side (22)  than the application layer (Fig. 3); each of the application layer (32) and the lower layer (31) is constituted by a single layer (Fig. 3). Gleen further discloses the fiber structure material is made of layers of cellulosic fiber (Para. 0054). However, it does not explicitly disclose a content by percentage of cellulosic fiber in the application layer with respect to the mass of all constituent fibers in the application layer is from 60 to 95 mass%.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Gleen device to make a content by percentage of cellulosic fiber in the application layer with respect to the mass of all constituent fibers in the application layer is from 60 to 95 mass% so that the non-wovens may be comprised of mono-component fibers, such as a polyolefin or polyester, or bi-component fibers, such as a sheath/core fiber or side by side fiber of polyethylene/polypropylene or polyethylene/polyester, or bi-constituent fibers comprised by a blend of two or more thermoplastic polymers.
In addition, the instant disclosure describes the content by percentage of cellulosic fiber as merely preferable [0030] and does not describe it as contributing any unexpected result to the device.  As such, the selection of the content percentage of cellulosic fiber is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 9 and 10, Gleen discloses the claimed invention of claim 1. Gleen further discloses, the fiber structure member (30) comprises: an application layer comprising a surface layer (32) constituting the surface that contacts the hair (Fig. 1), and a lower layer (31) arranged more toward the liquid-impermeable sheet side than the application layer (Fig. 3); wherein: each of the application layer (32) and the lower layer (31) has a single-layer structure (Fig. 3). Gleen 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Gleen device to make the content by percentage of cellulosic fiber in all constituent fibers of the application layer is different and lower from the content by percentage of cellulosic fiber in all constituent fibers of the lower layer so that the non-wovens may be comprised of mono-component fibers, such as a polyolefin or polyester, or bi-component fibers, such as a sheath/core fiber or side by side fiber of polyethylene/polypropylene or polyethylene/polyester, or bi-constituent fibers comprised by a blend of two or more thermoplastic polymers.
In addition, the instant disclosure describes the content by percentage of cellulosic fiber in the application layer being different and lower than the lower layer as merely preferable [0029] and does not describe it as contributing any unexpected result to the device.  As such, the selection of the content percentage of cellulosic fiber is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772